United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                            No. 05-40610                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUANITA SANCHEZ DE GOMEZ, also known as
Juanita Sanchez Gomez,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:04-CR-158-ALL
                        --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Juanita

Sanchez De Gomez has moved for leave to withdraw from this appeal

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).   Sanchez De Gomez has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.   Accordingly, counsel’s motion

for leave to withdraw is GRANTED.   Counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.